DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/27/2020.
Claim 1 is amended.
Claims 2-6 are cancelled.
Claims 7 and 8 are new.
Claims 1, 7 and 8 are pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Claim 1, paragraph a.6.: change reference numeral “(18)” to “(16)”
Claim 1, paragraph a.7.: change reference numeral “(19)” to “(17)”
Claim 7, paragraph a.6.: change reference numeral “(18)” to “(16)”
Allowable Subject Matter
Claim 1, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a mast head standing rigging connection device providing forestay, backstay and shroud structural support to a mast –head, and allowing for sail module or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10611450 and US 5027735 each disclose masts that are supported with rigging in the form of shrouds or stays and a rotatable sail assembly attached to the mast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617